Exhibit 10.24
JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF FEBRUARY 3, 2010
RESTRICTED STOCK UNIT AWARD
OPERATING COMMITTEE

     
Award Agreement
  These terms and conditions are made part of the Award Agreement dated as of
February 3, 2010 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.
 
   
 
  This award was granted on the Grant Date subject to the Award Agreement.
Unless you decline by the deadline and in the manner specified in the Award
Agreement, you will have agreed to be bound by these terms and conditions,
effective as of the Grant Date. If you decline the award, it will be cancelled
as of the Grant Date.
 
   
 
  Capitalized terms that are not defined in the Award Agreement will have the
same meaning as set forth in the Plan.
 
   
 
  JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
 
   
Form and Purpose of Award
  Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock following the applicable vesting date.
 
   
 
  The purpose of this award is, in part, to motivate your future performance for
services to be provided during the vesting periods and to align your interests
with those of the Firm and its shareholders.
 
   
Dividend Equivalents
  If dividends are paid on Common Stock while restricted stock units under this
award are outstanding, you will be paid an amount equal to the dividend paid on
one share of Common Stock, multiplied by the number of restricted stock units
outstanding to you under this award.
 
   
Vesting Dates
  This award is intended and expected to vest according to the schedule on your
Award Agreement, provided that you are continuously employed by the Firm, or you
meet the requirements for continued vesting described below, through the
relevant vesting date. However, the number of restricted stock units awarded
hereunder may be reduced (and therefore may be forfeited) or (to the extent
permitted under Section 409A of the United States Internal Revenue Code) vesting
dates may be deferred, in the event that the Chief Executive Officer (“CEO”) of
JPMorgan Chase determines, as part of JPMorgan Chase’s annual performance
assessment process, based on the CEO’s assessment of your performance and the
performance of the Firm (which may include more than one performance year), that
you have not achieved satisfactory progress toward the priorities that have been
established for you or that the Firm has not achieved satisfactory progress
toward the Firm’s priorities for which you share responsibility as a member of
the Operating Committee. Such a determination is subject to ratification by the
Compensation and Management Development Committee of the Board of Directors of
JPMorgan Chase.
 
   
Vesting Periods
  The period from the Grant Date to each vesting date will be a separate
“vesting period.”
 
   
Termination of Employment
  Except as explicitly set forth below under “Job Elimination,” “Full Career
Eligibility,” “Total Disability,” “Government Office” and “Death,” any
restricted stock units outstanding under this award will be cancelled effective
on the date your employment with the Firm terminates for any reason.
 
   
Job Elimination, Full Career Eligibility, Government Office, Total Disability
  Subject to “Vesting Dates” and the terms and conditions of this Award
Agreement (including without limitation “Your Obligations”), you will be
eligible to continue to vest in your outstanding restricted stock units under
this award following the termination of your employment if one of the following
circumstances applies to you.
 
   
 
  Job Elimination:
 
  This award will continue to vest on the original schedule following
termination of employment in the event that:

 



--------------------------------------------------------------------------------



 



  •   the Director Human Resources of the Firm or nominee in his or her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and     •   after you are notified that your job will be
eliminated, you provide such services as requested by the Firm in a cooperative
and professional manner; and     •   you satisfy the Release/Certification
Requirements set forth below.

     
 
  Full Career Eligibility:
 
  This award will continue to vest on the original schedule following
termination of employment in the event that:

  •   you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and     •   you provide at least 90 days
advance written notice to the Firm of your intention to voluntarily terminate
your employment under this provision, during which notice period you provide
such services as requested by the Firm in a cooperative and professional manner
and you do not perform any services for any other employer, and     •   for the
remainder of the relevant vesting period, you do not (i) perform services in any
capacity (including self-employment) for a Financial Services Company (as
defined below) or (ii) work in your profession (whether or not for a Financial
Services Company); provided that you may work for a government, education or
Not-for-Profit Organization (as defined below); and     •   you satisfy the
Release/Certification Requirements set forth below.

     
 
  After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements.
 
   
 
  Additional advance notice requirements may apply in certain business units (or
equivalent organizational unit or department). (See “Special Notice Period”
below.)
 
   
 
  Government Office:
 
  All or a portion of this award may continue to vest on the original schedule
if you voluntarily resign to accept a Government Office or become a candidate
for an elective Government Office, as described at the end of these terms and
conditions under the section entitled “Government Office.”
 
   
 
  Total Disability:
 
  In the event your employment terminates as a result of your permanent and
total disability as defined in the JPMorgan Chase & Co. Long Term Disability
Plan (or for non-U.S. employees the equivalent local country plan), your
outstanding units will continue to vest on the original schedule during such
period of disability provided that you remain unemployed for such period and you
satisfy the Release /Certification requirements set forth below.
 
   
 
  For both Full Career Eligibility and Total Disability, you must notify
JPMorgan Chase in writing in advance if you plan to perform services for any
party or if you will be self-employed during the vesting periods. Failure to
provide such notification could impact award vesting.
 
   
Release/Certification
  In order to qualify for continued vesting after termination of your employment
under any of the foregoing circumstances:

  •   you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,     •   with respect
to Full Career Eligibility, prior to the termination of your employment, you
must confirm with management that you meet the eligibility criteria (including
providing at least 90 days advance written notification) and advise that you are
seeking to be treated as an individual eligible for Full Career Eligibility, and
    •   except in the case of a job elimination, it is your responsibility to
take the appropriate steps to certify to the Firm prior to each vesting date on
the authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) throughout the vesting
period and otherwise complied with all other terms of the Award Agreement. (See
“Your Obligations.”)

2



--------------------------------------------------------------------------------



 



     
Death
  If you die while you are eligible to vest in your outstanding units under this
award, the units will immediately vest and will be distributed in shares of
Common Stock (after applicable tax withholding) to your designated beneficiary
on file with the Firm’s Stock Administration Department, or if no beneficiary
has been designated or survives you, then to your estate. Any shares will be
distributed by the later of the end of the calendar year in which you die or the
15th day of the third month following your date of death.
 
   
Termination for Cause
  If your employment is terminated for Cause (as defined below), or if JPMC
determines after the termination of your employment that your employment could
have been terminated for Cause, your outstanding restricted stock units shall be
forfeited. In addition, you may be required to return to the Firm the value of
certain shares delivered to you prior to or after your termination. See
“Remedies” for additional information.
 
   
Your Obligations
  In consideration of the grant of this award, you agree to comply with and be
bound by the following:
 
   
• Non-Solicitation of Employees
   and Customers:
  During your employment by the Firm and for one year following the termination
of your employment, or if longer, during all remaining vesting periods if you
continue to vest after your employment with the Firm terminates, you will not
directly or indirectly, whether on your own behalf or on behalf of any other
party, without the prior written consent of the Director Human Resources of
JPMorgan Chase: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere; (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated more than
six months before the date of hire or because his or her job was eliminated; or
(iii) solicit or induce or attempt to induce to leave the Firm, or divert or
attempt to divert from doing business with the Firm, any then current customers,
suppliers or other persons or entities that were serviced by you or whose names
became known to you by virtue of your employment with the Firm, or otherwise
interfere with the relationship between the Firm and such customers, suppliers
or other persons or entities. This does not apply to publicly known
institutional customers that you service after your employment with the Firm
without the use of the Firm’s confidential or proprietary information.
 
   
 
  These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.
 
   
• Confidential Information:
  You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.
 
   
• Non-Disparagement:
  You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information that
is intended to, or reasonably could be foreseen to, embarrass or criticize the
Firm or its employees, officers, directors or shareholders as a group. This
shall not preclude you from reporting to the Firm’s management or directors or
to the government or a regulator conduct you believe to be in violation of the
law or the Firm’s Code of Conduct or responding truthfully to questions or
requests for information to the government, a regulator or in a court of law in
connection with a legal or regulatory investigation or proceeding.
 
   
• Cooperation:
  You agree to cooperate fully with and provide full and accurate information to
the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable expenses incurred by you.
 
   
• Compliance with
   Award Agreement:
  You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.
 
   
• Special Notice Period:
  If you are at or above the level of managing director, executive director or
vice president (or comparable title) of a business unit or equivalent
organizational unit or department (“business

3



--------------------------------------------------------------------------------



 



     
 
  unit”) that requires as a condition of your continued employment that you
provide advance written notice (“Special Notice Period”) of your intention to
terminate your employment, then as consideration for this Award, you shall
provide the Firm advance written notice of your election to terminate your
employment as specified by such business unit. In business units that require
this Special Notice Period, the current notice period is 90 days for managing
directors (or comparable title) and above, 60 days for executive directors (or
comparable title) and 30 days for vice presidents (or comparable title). Please
note that in some cases, individuals may have specific agreements providing for
longer notice periods than those stated above. In those cases, the longer notice
period shall apply.
 
   
 
  After receipt of such notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.
 
   
Remedies
  Regardless of whether the Special Notice Period applies to you, you must
comply with the 90-day advance notice period described under “Full Career
Eligibility” in the event you wish to terminate employment under the Full Career
Eligibility provision.
 
   
• Cancellation
  In addition to the provisions described under “Termination of Employment” and
“Termination for Cause”, your outstanding restricted stock units under this
award will be cancelled if:

  •   the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or     •   you fail
to return the required forms specified under “Release/Certification” within the
specified deadline, including the certification required immediately prior to a
vesting date under Full Career Eligibility and Total Disability,     •   you
violate any of the provisions as set forth above in “Your Obligations;”     •  
the Firm determines that cancellation is appropriate pursuant to “Additional
Award Conditions” below.

     
• Recovery
  In addition, you will be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the vesting date) of the net number of shares of
Common Stock distributed to you under this award as follows:

  •   shares distributed within the one year period prior to your violation of
any of the provisions as set forth above in “Your Obligations;”     •   shares
distributed at any time following termination of employment when you were not in
compliance with the employment restrictions then applicable to you during the
vesting period, and     •   shares distributed within the one year period
immediately preceding and any time after your termination of employment if your
employment was terminated or the Firm determines that your employment could have
been terminated for Cause (as described under “Termination for Cause”); and    
•   for a period up to one year after shares are distributed under this award,
the Firm may recover such shares to the extent that the Firm determines
appropriate pursuant to “Additional Award Conditions” below.

     
 
  Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under this
agreement and is not to be construed in any manner as a penalty. You also
acknowledge that a violation or attempted violation of the obligations set forth
herein will cause immediate and irreparable damage to the Firm, and therefore
agree that the Firm shall be entitled as a matter of right to an injunction,
from any court of competent jurisdiction, restraining any violation or further
violation of such obligations; such right to an injunction, however, shall be
cumulative and in addition to whatever other remedies the Firm may have under
law or equity. In any action or proceeding by the Firm to enforce the terms and
conditions of this Award Agreement where the Firm is the prevailing party, the
Firm shall be entitled to recover from you its reasonable attorneys’ fees and
expenses incurred in such action or proceeding.

4



--------------------------------------------------------------------------------



 



     
Bonus Recoupment Policy
  In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy [link to policy] as it applies both
to the cash incentive compensation awarded to you for 2009 and to this award.
 
   
Additional Award Conditions
  Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel your outstanding
restricted stock units under this award and/or to recover from you an amount
equal to the Fair Market Value (determined as of the vesting date) of the net
number of shares distributed to you under this award within the preceding one
year:

  •   If you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities;
    •   If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy;     •   If this award
was based on a material misrepresentation by you; or     •   If you failed to
properly identify, raise or assess, in a timely manner and as reasonably
expected, risks and/or concerns with respect to risks material to the Firm or
its business activities.

     
Administrative Provisions
  Withholding Taxes: The Firm will retain from each distribution the number of
shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). For United States tax purposes, dividend equivalents are treated
as wages and subject to tax withholding when paid. If, according to local
country tax regulations, a withholding tax liability arises at a time after the
date of distribution of shares or dividend equivalents, JPMorgan Chase may
implement any procedures necessary to ensure that the withholding obligation is
fully satisfied, including but not limited to, restricting transferability of
the shares.
 
   
 
  Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. The Firm
may not retain such funds or securities until such time as they would otherwise
be distributable to you in accordance with the Award Agreement.
 
   
 
  No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and all applicable restrictions have lapsed. Shares will be issued in accordance
with JPMorgan Chase’s procedures for issuing stock. JPMorgan Chase’s obligation
hereunder is unfunded.
 
   
 
  Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
 
   
 
  Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
at-will and may be terminated by either you or JPMorgan Chase for any reason at
any time. This award does not confer any right or entitlement to, nor does the
award impose any obligation on the Firm to provide, the same or any similar
award in the future.
 
   
 
  Section 409A Compliance: Notwithstanding anything herein to the contrary, if
you (i) are subject to taxation under the Code, (ii) are a specified employee as
defined in the JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have
incurred a separation from service and if any units/ shares under this award
represent deferred compensation as defined in Section 409A and such shares are
distributable to you as a result your separation from service, then those shares
will be delivered to you on first business day of the first calendar month after
the expiration of six full months from date of your separation from service.
Further, if prior to any vesting date, your award is not subject to a
substantial risk of forfeiture as defined by Section 409A of the Code, then the
remainder of each calendar year immediately following (i) each vesting date
shall be a payment date for purposes of distributing the vested portion of the
award and (ii) each date that JPMorgan Chase specifies for payment of dividends
declared on its common stock shall be the payment date(s) for purposes of
dividend equivalent payments. To the extent that Section 409A of the Code is
applicable to an award, distributions of shares and cash thereunder are intended
to comply with Section 409A of the Code, and the Agreement Award

5



--------------------------------------------------------------------------------



 



     
 
  shall be interpreted in a manner consistent with such intent. The Firm’s right
to cancel and/or recover this award under the JPMorgan Chase Bonus Recoupment
Policy and “Additional Award Conditions” relate to the organizational goals of
the Firm.
 
   
 
  Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Compensation & Management Development Committee
of the Board will make an equitable substitution or proportionate adjustment, in
the number or kind of shares of Common Stock or other securities issued or
reserved for issuance pursuant to the Plan and to any Restricted Stock Units
outstanding under this award for such corporate events.
 
   
 
  Interpretation/Administration: Subject to the discretion of the CEO set forth
above, the Director Human Resources has sole and complete authority to interpret
and administer this Award Agreement, including, without limitation, the power to
(i) interpret the Plan and the terms of this Award Agreement; (ii) determine the
reason for termination of employment; (iii) determine application of the
post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this Award; and (v) delegate such
authority as he deems appropriate. Any determination by the Director Human
Resources shall be binding on all parties.
 
   
 
  Notwithstanding anything herein to the contrary, the Firm’s determinations
under the Plan and the Award Agreements are not required to be uniform. By way
of clarification, the Firm shall be entitled to make non-uniform and selective
determinations and modifications under Award Agreements and the Plan.
 
   
 
  Amendment: The Firm by action of its Director Human Resources or its CEO
reserves the right to amend the Award Agreement in any manner, at any time and
for any reason This Award Agreement may not be amended except in writing signed
by the Director Human Resources of JPMorgan Chase.
 
   
 
  Severability: If any portion of the Award Agreement is determined by the Firm
to be unenforceable in any jurisdiction, any court of competent jurisdiction or
the Director Human Resources may reform the relevant provisions (e.g., as to
length of service, time, geographical area or scope) to the extent the Firm
considers necessary to make the provision enforceable under applicable law.
 
   
 
  Governing Law: By accepting this award, you are agreeing (i) to the extent not
preempted by federal law, the laws of the state of New York (without reference
to conflict of law principles) will apply to this award and the Plan; (ii) to
waive the right to a jury trial with respect to any judicial proceeding brought
in connection with this award or the Plan; (iii) subject to (iv), to accept the
exclusive jurisdiction and venue of the United States District Court for the
Southern District of New York with respect to any judicial proceeding brought in
connection with this award or the Plan; and (iv) that to the extent not
otherwise subject to arbitration pursuant to an arbitration agreement between
you and the Firm, any dispute arising directly or indirectly in connection with
this award or the Plan shall be submitted to arbitration in accordance with the
rules of the American Arbitration Association, if so elected by the Firm in its
sole discretion.
 
   
Definitions
  “Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business; (ii) indictment or
conviction of a felony; (iii) commission of a fraudulent act; (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct); (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager; or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or employee.
 
   
 
  “Financial Services Company” means a business enterprise that employs you in
any capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

  •   commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards;

6



--------------------------------------------------------------------------------



 



  •   insurance , including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing;     •   financial,
investment or economic advisory services, including but not limited to,
investment banking services (such as advising on mergers or dispositions,
underwriting, dealing in, or making a market in securities or other similar
activities), brokerage services, investment management services, asset
management services, and hedge funds;     •   issuing, trading or selling
instruments representing interests in pools of assets or in derivatives
instruments; advising on, or investing in, private equity or real estate, or    
•   any similar activities that JPMorgan Chase determines in its sole discretion
constitute financial services.

     
 
  “Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position; or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.
 
   
 
  “Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Internal Revenue Code. Section 501(c)(3)
includes entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.
 
   
 
  “Recognized Service” means the period of service as an employee set forth in
the Firm’s applicable service-related policies.

Government Office
You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined below) or to become
a candidate for an elective Government Office.
Eligibility
Eligibility for continued vesting is conditioned on your providing the Firm:

  •   At least 60 days advance written notice and such evidence as the Firm may
request of your intention to resign to accept or pursue a Government Office,
during which period you must perform in a cooperative and professional manner
services requested by the Firm and not provide services for any other employer.
The Firm may elect to shorten this notice period at the Firm’s discretion.     •
  Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.     •   Documentation in a form satisfactory to the Firm that your
resignation is for the purpose of accepting or becoming a candidate for a
Government Office.

Continued vesting
Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:

  •   50% if you have at least 3 but less than 4 years of continuous service;  
  •   75% if you have at least 4 but less than 5 years of continuous service;  
  •   100% if you have 5 or more years of continuous service.

Restricted stock units that are not subject to continued vesting will be
cancelled on the date your employment terminates.
Conditions for continuing vesting

  •   You must remain in a non-elective Government Office for two or more years
after your employment with the Firm terminates.     •   In the case of
resignation from the Firm to campaign for an elective Government Office, your
name must be on the primary or final public ballot for the election. (If you are
not elected, see below for employment restrictions.)

7



--------------------------------------------------------------------------------



 



If you do not satisfy the above conditions for continued vesting, this award
will be immediately cancelled, and you will be required to repay the Fair Market
Value determined as of the date the shares were distributed, of any shares that
would have been outstanding but for the accelerated distribution of shares (as
described below).
If service in Government Office ends during vesting period
You must notify JPMorgan Chase in writing in advance if you plan to accept
employment or if you will be self-employed following service in the Government
Office during the vesting period
If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as set forth below) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement as if you had resigned from the Firm having met the requirements for
Full Career Eligibility.
Accelerated distribution for ethics or conflict reasons
If applicable United States federal, state, local, foreign or supranational
ethics or conflict of interest laws or regulations require you to divest your
interest in JPMorgan Chase restricted stock units, the Firm will, upon receipt
of satisfactory evidence of such requirements, accelerate the distribution
effective as of the date your employment terminates, of the percentage of your
outstanding award determined above; provided that no accelerated distribution
shall occur if JPMC determines that such acceleration will violate Section 409A
of the Code. Notwithstanding such accelerated distribution, you will remain
subject to the applicable terms of this Award Agreement as if your award had
remained outstanding for the duration of the original vesting period, including
the employment restrictions, and you will be required to repay the Fair Market
Value, determined as of the date the shares were distributed, of any shares that
would not otherwise have vested during that period.
Applicable to other Awards
Outstanding awards of restricted stock units have been amended to include this
provision on Government Office.
Government Office means (i) a full-time position in an elected or appointed
office in local, state, or federal government. (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position; or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.

8